Citation Nr: 9913181	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  93-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
due to herbicide exposure. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.

4.   Entitlement to an evaluation in excess of 10 percent 
prior to January 9, 1998, and in excess of 30 percent as of 
January 9, 1998, for conversion disorder manifested by 
shaking of the head.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO). 

The Board notes that, in a February 1999 VA Form 21-4138 
(Statement in Support of Claim), the veteran appears to be 
initiating an appeal of the RO's June 1998 denial of his 
earlier effective date/clear and unmistakable error claim.  
This matter is referred to the RO for appropriate action.  

The Board also notes that the RO has not certified for appeal 
all of the issues listed on the title page of this decision.  
However, the Board finds that the issues set forth on the 
title page of this decision are properly prepared for 
appellate review and ready for appellate review.  As such, 
the Board will address those issues in this decision.  To the 
extent the veteran wishes consideration of any issue not 
addressed on appeal, he should so inform the RO.  



FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The record contains no competent medical evidence of a 
seizure disorder.  

3.  By an unappealed November 1996 decision, the Board denied 
entitlement to service connection for a neck disorder and for 
visual impairment.

4.  Evidence associated with the claims file subsequent to 
the Board's November 1996 decision bears directly, but not 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
neck and eye disorders.

5.  Prior to January 9, 1998, the veteran's conversion 
disorder did not cause definite (distinct, unambiguous and 
moderately large in degree) impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people, produce definite industrial impairment, or 
result in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.

6.  Since January 9, 1998, the veteran's conversion disorder 
has not impaired considerably his ability to establish or 
maintain effective or favorable relationships with people, 
resulted in considerable industrial impairment, or caused 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
seizure disorder due to herbicide exposure is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The November 1996 Board decision, which denied 
entitlement to service connection for a neck disorder and for 
visual impairment, is final.  38 U.S.C.A. §§ 7103, 7104 (West 
1991); 38 C.F.R. § 20.1100 (1998).

4.  The evidence received since the November 1996 Board 
decision is not new and material, and the claims of 
entitlement to service connection for neck and eye disorders 
are not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

5.  The criteria for an evaluation in excess of 10 percent 
prior to January 9, 1998, and in excess of 30 percent as of 
January 9, 1998, for conversion disorder manifested by 
shaking of the head have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9424 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9402 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he developed a seizure disorder as 
a result of in-service Agent Orange exposure.  The 
preliminary question before the Board is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  See Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468. 

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

If a veteran served for 90 days or more during a period of 
war or after January 1, 1947, service connection may be 
presumed for certain diseases, including epilepsies, which 
manifest to a compensable degree within one year of service.  
See 38 C.F.R. §§ 3.307, 3.309.  If a veteran served on active 
duty in Vietnam during the Vietnam era, service connection 
also may be presumed for some diseases associated with 
exposure to herbicide agents.  See 38 C.F.R. § 3.307(a)(6).  
However, a seizure disorder or epilepsy are not included in 
the list of those diseases.  See 38 C.F.R. § 3.309(e).

In this case, the record contains a December 1983 
electroencephalograph finding of a pseudoepileptic seizure, 
but no diagnosis of a seizure disorder.  In a VA Form 21-4138 
(Statement in Support of Claim) received in July 1997, the 
veteran clarified that he is seeking service connection for 
seizure-like episodes of nervous jerking and head and neck 
shaking, not for a seizure disorder, with which he has never 
been diagnosed.  Service and post-service medical records 
confirm that the veteran has experienced such episodes since 
he served on active duty.  However, physicians have always 
linked these episodes to conversion disorder, for which the 
veteran is already service connected and receiving 
compensation.  

There is no simply no evidence, beyond the veteran's 
statements, that the head shaking episodes represent 
manifestations of a disability other than conversion 
disorder.  The veteran is not qualified to diagnose the 
episodes as a seizure disorder; therefore, his statements, 
alone, do not constitute competent medical evidence of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Inasmuch as the record 
lacks competent medical evidence of a current seizure 
disorder, the veteran's claim for service connection for a 
seizure disorder must be denied as not well grounded. 

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim; therefore, the 
VA is under no duty to assist him in developing the facts 
pertinent to his claim.  See Epps, 126 F.3d at 1468.  As the 
Board is not aware of the existence of additional evidence 
that might well ground the veteran's claim, a duty to notify 
does not arise pursuant to 38 U.S.C.A. § 5103(a).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and as an explanation as to why his 
current attempt fails.

The Board recognizes that the veteran's service connection 
claim was denied by the RO on the merits, rather than as not 
well grounded.  The Court has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  Therefore, the veteran is not prejudiced by 
the manner in which the Board has disposed of his claim.

II.  New and Material Evidence

A.  Neck

The veteran's claim of entitlement to service connection for 
a neck disorder was last considered and denied by the Board 
in November 1996, on the basis that the veteran did not have 
a cervical spine disorder related to service that was 
separate and distinct from the shaking of the neck associated 
with his psychiatric disorder.  The Board's decision was 
based on service medical records, records of VA 
hospitalization and private outpatient treatment, reports of 
VA examinations, letters from service physicians, the 
veteran, his sister and a manager, and hearing testimony.   

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  See 38 
U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  The veteran in 
this case filed a motion for reconsideration of the Board's 
November 1996 decision, but it was denied in April 1997.  He 
did not appeal the Board's decision to the Court; thus, the 
Board's November 1996 decision is final.  

Once a decision becomes final under 38 C.F.R. §§ 7103, 7104, 
new and material evidence must be submitted to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman 
v. Brown, 5 Vet. App. 127, 135 (1993).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that is must be considered to decide fairly the 
merits of the claim.  See 38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Pertinent evidence associated with the claims file since the 
Board's November 1996 decision includes: multiple statements 
from the veteran; records of VA outpatient treatment and 
hospitalization dated from April 1993, copies of textbook 
definitions; an October 1997 physical therapy progress 
update; February 1975, September 1995 and February 1998 
reports of VA examinations; a February 1998 civilian 
employment evaluation report; and an April 1998 MRI scan.  
The medical evidence discloses that the veteran receives 
regular treatment for a cervical spine disorder that has been 
characterized as degenerative joint disease of the cervical 
spine, cervical spinal disease, cervical stenosis, disc 
herniation, and disc protrusion.  The veteran's statements 
reflect his belief that his cervical disorder is due to 
service or his service-connected conversion disorder.  The 
textbook pages of definitions, including definitions of 
arthritis and scoliosis, and the civilian evaluation report 
describes the veteran's work duties.

With the exception of some of the veteran's statements, the 
February 1975 and September 1995 VA examination reports, and 
some of the VA outpatient treatment records, the 
aforementioned evidence is neither cumulative nor redundant.  
However, it bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of this claim.  The medical evidence establishes that 
the veteran currently has a neck disorder that may distinct 
from the shaking; however, it does not establish that this 
disorder is related to service.  Indeed, this medical 
evidence contains no information concerning the etiology of 
the veteran's currently diagnosed neck disorder.

There simply is no evidence, beyond the veteran's 
contentions, that his cervical spine disorder is both related 
to service and separate and distinct from the shaking of the 
neck associated with his psychiatric disorder.  As the 
veteran is a layperson with no medical training or expertise, 
his statements, alone, cannot be relied upon to defeat the 
basis of the Board's November 1996 denial.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Accordingly, service connection for a cervical spine disorder 
remains denied.

B.  Eye 

The veteran's claim of entitlement to service connection for 
an eye disorder also was last considered and denied by the 
Board in November 1996, on the basis that the newly submitted 
evidence did not relate any current visual impairment to an 
in-service eye disease or injury and was therefore 
insufficient to reopen the claim.  The Board's decision was 
based upon the same evidence previously noted above in Part 
A.  The veteran did not file a motion for reconsideration of 
the Board's November 1996 decision, or appeal the decision to 
the Court.  Thus, the Board's November 1996 decision is 
final.  

Pertinent evidence associated with the claims file since the 
Board's November 1996 decision includes: July 1997 and April 
1998 statements of the veteran; private medical records dated 
from September 1982; and February 1975 and February 1998 
reports of VA examinations.  The private medical records 
include a 1982 finding of decreased left eye visual acuity of 
unknown etiology and a 1999 prescription for glasses.  The 
veteran's statements and February 1975 VA examination report 
reflect complaints of eye problems.  However, the February 
1998 VA examination report indicates that although the 
veteran had eye problems in the past, with glasses, he now 
sees well.

With the exception of the February 1975 VA examination report 
and the September 1982 private medical record, the 
aforementioned evidence is neither cumulative nor redundant.  
However, it bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of this claim.  The evidence not only fails to 
establish a link between a current eye disorder and service, 
which was the missing element in November 1996, but 
demonstrates that the veteran's eye difficulties appear to 
have resolved with glasses.  

There simply is no evidence, beyond the veteran's 
contentions, that he has a current eye disorder that is 
related to service.  As the veteran is a layperson with no 
medical training or expertise, his statements, alone, cannot 
be relied upon to defeat the basis of the Board's November 
1996 denial.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
offer medical opinions).  Accordingly, service connection for 
an eye disorder remains denied.

C.  Conclusion

Clearly, no new and material evidence has been presented to 
reopen the previously disallowed claims; therefore, the 
Board's November 1996 decision remains final and is not 
reopened.  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his previously denied claims, 
and to explain why his current attempt to reopen his claims 
fails.  See Graves v. Brown, 9 Vet. App. 172, 173 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

III.  Evaluation of Conversion Disorder

The veteran contends that the 10 and 30 percent evaluations 
assigned his psychiatric disorder since December 1990 should 
be increased to reflect more accurately the severity of his 
symptomatology.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for a higher evaluation.  See Caffrey 
v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, the Board 
finds the veteran's claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  It also finds that the VA 
has fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of this claim.

Following a November 1996 BVA decision a rating decision 
dated November 1996, granted the veteran service connection 
and assigned him a 10 percent evaluation for conversion 
disorder manifested by shaking of head, effective December 
17, 1990.  The RO assigned this evaluation on the basis of a 
September 1995 report of VA examination that showed no 
diagnosis of a psychiatric disorder, no objective findings, 
and subjective complaints of head tremors, tension and 
nervousness.  The veteran initiated an appeal of the RO's 
assignment of a 10 percent evaluation by claiming that his 
psychiatric disorder was totally disabling.  In March 1998, 
the RO increased the evaluation assigned conversion disorder 
to 30 percent, effective from January 9, 1998.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") recently held that, when a 
veteran disagrees with the initial evaluation assigned 
following a grant of service connection, separate evaluations 
may be assigned for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that effective November 7, 1996, the VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  See 61 Fed. Reg. 52695 (1996).  
The new criteria for evaluating service-connected psychiatric 
disorders were codified at the newly designated 38 C.F.R. 
§ 4.130.  See 61 Fed. Reg. 51700 (1996).  The new rating 
criteria are sufficiently different than those in effect 
prior to November 7, 1996.  However, those regulations cannot 
be applied prior to their effective date, Rhoean v. West, 12 
Vet. App. 55, (1998), but if the older regulation was more 
favorable to the appellant, that version may be applied after 
November 7, 1996.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Prior to November 7, 1996, Diagnostic Code 9402 provided that 
a 10 percent evaluation was warranted for impairment less 
than criteria for a 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation 
required definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people and 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation was for assignment with evidence of considerable 
social and industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion dated November 9, 1993, VA's General 
Counsel concluded that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree," 
and that that term represented a degree of social and 
industrial inadaptability that was "more than moderate but 
less than rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite." 38 U.S.C.A. § 7104(c).

Beginning November 7, 1996, conversion disorder is evaluated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9424 (1998).  
This code provides that a 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

Based on the evidence of record at the time of the November 
1996 rating decision the Board finds that the RO properly 
assigned the veteran an initial 10 percent evaluation for 
conversion disorder.  Records from a private psychiatric 
health clinic disclose that the veteran had been receiving 
regular treatment and medication for conversion disorder 
since 1982.  During that time frame, he often reported 
uncontrollable shaking of his head; these shakes were 
confirmed by the veteran's sister and store manager.  In May 
1990, December 1990, July 1991, and June 1992, the veteran 
reported that he was not depressed and doing well.  No other 
findings specifically related to conversion disorder were 
noted in VA hospitalization and outpatient treatment records, 
or in the September 1995 report of VA examination.  However, 
during the September 1995 examination, the examiner commented 
that the veteran's movement disorder arose when he was 
nervous and was controlled by anti-anxiety medication.

The above evidence clearly shows that the veteran's 
conversion disorder caused some anxiety, which necessitated 
medication.  However, it also shows that the medication 
effectively controlled the anxiety, producing at most mild 
social and industrial impairment.  The evidence does not 
establish that the veteran's disability caused definite 
(distinct, unambiguous and moderately large in degree) 
impairment in his ability to establish or maintain effective 
or wholesome relationships with people, or that he had 
psychoneurotic symptoms that resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

Based on the evidence of record dated from November 7, 1996, 
the Board finds that the 10 percent evaluation assigned for 
conversion disorder was properly in effect through January 8, 
1998, and that the RO's increase of the evaluation to 30 
percent, effective January 9, 1998, was appropriate under 
either the old or the new criteria.  The additional evidence 
pertaining to the veteran's psychiatric disorder is dated no 
earlier than January 1998; therefore, only the evidence 
mentioned above is pertinent to the question of whether the 
10 percent evaluation was properly in effect prior to January 
9, 1998.  

As the Board previously found, this evidence does not 
establish entitlement to a higher evaluation under Diagnostic 
Code 9402 (1996).  It also does not establish entitlement to 
a higher evaluation under Diagnostic Code 9424 (1998), 
because it does not show that the veteran's conversion 
disorder causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  Rather, 
as required for a 10 percent evaluation, it reflects that the 
veteran's symptoms are mild and transient and controlled by 
medication, and cause a decrease in occupational functioning 
only during periods of significant stress.   

VA outpatient treatment records dated January 1998 indicate 
that the veteran reported an increase in the severity of his 
symptoms due to job stress.  Although the veteran was noted 
to be medically stable in the beginning of January 1998, 
self-harm ideation was reported by a psychologist.  He was 
later seen by a physician, who attributed findings to 
situational adjustment reaction, not conversion disorder.  

During a VA examination in February 1998, the veteran was 
oriented to time, place and person.  He was neatly dressed, 
had good hygiene, was anxious and unable to express his ideas 
clearly, admitted having panic-like anxiety, denied getting 
into fights, and indicated that he was able to manage his 
anger.  The examiner diagnosed conversion disorder with 
depression and panic-like symptoms, moderate to severe.  He 
concluded that the veteran had difficulty maintaining good 
employment and difficulty with his marriage.  He assigned a 
Global Assessment of Functioning (GAF) score of 60 to 65.  He 
commented that the veteran functioned fairly well during 
certain periods of time, up to 75 or 80, but when frustrated, 
withdrew occupationally and socially.  Records from the 
veteran's employer show that the veteran was employed full 
time, but reassigned in 1995 with the veteran's consent.  

The evidence dated from January 9, 1998 reflects that the 
severity of the veteran's symptoms varies depending on the 
veteran's life circumstances.  His conversion disorder has 
not been shown to cause considerable social and industrial 
impairment as contemplated under the old criteria.  Also, 
under the revised criteria the veteran's conversion disorder 
is not shown to be productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Of the above indicators, the veteran has been 
noted as having panic episodes (but occasionally, not more 
than once a week), mood disturbances and difficulty 
maintaining at least one social relationship.  These symptoms 
appear to result in intermittent, not constant, occupational 
and social impairment, and when effectively controlled 
through mediation, to provide the veteran periods of 
satisfactory functioning.  Accordingly, they more nearly 
approximate the criteria for a 30 percent evaluation under 
Diagnostic Code 9440 (1998). 

In light of the above, the Board concludes that the schedular 
criteria for an evaluation in excess of 10 percent prior to 
January 9, 1998, and in excess of 30 percent as of January 9, 
1998, for conversion disorder manifested by shaking of the 
head have not been met.  The veteran has not asserted, and 
the evidence does not show, that his conversion disorder has 
necessitated frequent periods of hospitalization or caused 
marked interference with employment (beyond that contemplated 
by the assigned evaluation).  As such, it does not appear 
that the application of the regular schedular standards have 
been rendered impractical under 38 C.F.R. § 3.321(b)(1).  The 
veteran's claim for a higher evaluation must therefore be 
denied.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a seizure disorder due to herbicide 
exposure is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a neck 
disorder is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an eye 
disorder is denied.

An evaluation in excess of 10 percent prior to January 9, 
1998, and in excess of 30 percent as of January 9, 1998, for 
conversion disorder manifested by shaking of the head is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

